Opinion issued June 23, 2015




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                            NO. 01-15-00423-CV
                         ———————————
   IN RE 8650 FRISCO, LLC D/B/A ESTILO GAUCHO BRAZILIAN
STEAKHOUSE, MANDONA, LLC, GALOVELHO, LLC, BAHTCHE, LLC,
    CLAUDIO NUNES, AND DAVID JEIEL RODRIGUES, Relators



           Original Proceeding on Petition for Writ of Mandamus



                        MEMORANDUM OPINION

     Relators, 8650 Frisco, LLC d/b/a Estilo Gaucho Brazilian Steakhouse,

Mandona, LLC, Galovelho, LLC, Bahtche, LLC, Claudio Nunes, and David Jeiel

Rodrigues, have filed a petition for a writ of mandamus, contending that

respondent, the Honorable Jaclanel McFarland, abused her discretion in

compelling discovery requested by real parties in interest, Los Cucos Mexican
Café VIII, Inc., Los Cucos Mexican Café IV, Inc., Manuel Cabrera, and Sergio

Cabrera , and imposing sanctions against relators.1

      We deny the petition. We deny relators’ request for sanctions against real

parties in interest and dismiss any other pending motions as moot.

                                  PER CURIAM


Panel consists of Justices Keyes, Huddle, and Lloyd.




1
      The underlying case is Los Cucos Mexican Café VIII, Inc., Los Cucos Mexican
      Café IV, Inc., Manuel Cabrera, and Sergio Cabrera v. 8650 Frisco, LLC d/b/a
      Estilo Gaucho Brazilian Steakhouse, Mandona, LLC, Galovelho, LLC, Bahtche,
      LLC. Claudio Nunes, and David Jeiel Rodrigues, Cause No. 2014-10896, in the
      133rd District Court of Harris County, Texas, the Honorable Jaclanel McFarland
      presiding.

                                         2